



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pammett, 2015 ONCA 14

DATE: 20150114

DOCKET: C56318

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Pammett

Appellants

Ravin Pillay, for the appellant Robert Pammett

Marie Comiskey and Yael Pressman, for the respondent

Heard: May 8, 2014

On appeal from the order of Justice Michael F. Brown of
    the Superior Court of Justice dated October 30, 2012.

Pepall J.A.:

[1]

The appellant, Robert Pammett, was a drug dealer.  He lived in a
    house on 2.8 acres of land in Peterborough.  He also sold and stored drugs
    there.  A wired undercover officer purchased cocaine from him at the house. 
    This resulted in three convictions for trafficking cocaine and one for
    possession of cocaine for the purposes of trafficking.  On March 26, 2008,
    in the face of an anticipated forfeiture application by the Crown, management
    and control of the property was transferred to the Crown by court order
    pursuant to ss. 14(3) and 14.1 of the
Controlled Drugs and Substances Act
, S.C. 1996, c. 19
(“
CDSA
”).

[2]

Subsequently, the application judge granted a full forfeiture order to
    the Crown.  The appellant appeals this order and advances three arguments
    in support of his position.  He submits that in granting a full forfeiture
    order, the application judge erred: (i) in characterizing the property as a
    fortified drug property or compound; (ii) in placing limited emphasis on the
    valuation evidence and in improperly relying on that of the Crown’s
    expert; and (iii) in failing to consider the impact of the damage caused to the
    property by the Crown.

[3]

For the reasons that follow, I would dismiss the appeal.

[4]

Given my view that the application judge did not err in imposing a full
    forfeiture order, it is unnecessary to address the appellant’s
    alternative submission that based on the record

and
R. v. Van Bemmel
,
    2010 ONCA 276, 253 C.C.C. (3d) 284, a partial forfeiture order was also unavailable.

Facts

(i)

The Appellant

[5]

The appellant was born on January 15, 1950.  Between 1981 and 2002,
    he was convicted of 14 offences.  These included three drug-related
    offences, two of which were possession of a narcotic for the purpose of
    trafficking.  The  appellant, by his own admission on wiretaps, had been
    a “gangster his whole life”, known “25 years of crime on the
    streets”, had been in the drug trade for “a long time”, and
    had been in “organized crime for 20 years”.  Indeed, he was an
    established commercial distributor of cocaine at the top of the drug hierarchy
    in Peterborough.  To quote the application judge:

He has “a stock of two kilos [of cocaine] at all times,
    so that is basically 70 ounces in stock” [a]lthough recently he has
    “slowed down to one kilo”.  He has long cultivated entrenched
    connections to criminal groups involved in the drug trade that extend to
    Toronto.

[6]

As admitted by the appellant in his cross-examination at the forfeiture
    hearing, he was a member of the Toronto chapter of the Bandidos motorcycle club
    from 2003 until 2006 when the chapter ceased to exist as a result of the
    execution of its members.  At the time of the offences which were the
    subject matter of his conviction, the appellant was actively making efforts to
    resurrect the Bandidos in Ontario.

(ii)

The Property

[7]

The property in issue in this appeal is located in Peterborough. 
    The appellant bought a vacant lot in 1988 for $120,000.  A two-storey,
    4,160 square foot house was built on the lot in 1989.  It consists of eight
    rooms, four bedrooms, four bathrooms, a basement, an indoor swimming pool, and
    a four car garage.

[8]

In 1990, the appellant, his common-law wife, Bev Dunk, and their three
    children moved into the house.

[9]

In 1993, the appellant decided to put the property in the name of Big Rot,
    a company he had established to benefit his children.  He testified that
    he did this to place the house beyond the reach of his now estranged
    wife.

[10]

In
    1995, the appellant moved to the Niagara region but Ms. Dunk and the three children
    remained in the house.  In 2000, the appellant’s son, Allen, moved
    out of the house as he was incarcerated.

[11]

From
    2003 to 2005, the house was vacant.  The appellant would return to the
    property from time to time to perform general maintenance.

[12]

In
    2005, the appellant moved back into the house with his new common-law wife,
    Wanda Witkowski, and his children Robbie and Cherie.  Two more children were
    born in 2005 and 2007 respectively.

[13]

The
    appellant gave his mother, Emmie Pammett, a life interest in the property in
    September 2000.  Emmie Pammett conceded that although the registry
    documents indicated that she purchased the property for $252,000, she did not
    in fact pay any money for the property.  As of 2003, the appellant was
    registered on title as the owner of the property.  A mortgage in favour of
    Big Rot in the amount of $140,000 was also registered on title.

[14]

Emmie
    Pammett died on August 23, 2013.

[15]

The
    property was roughly pie-shaped.  The Otonabee River formed a natural
    barrier on the north and west sides of the property.  A six-foot high
    chain-link fence secured the south and east sides of the property.  The
    entrance to the property had a large steel double gate with a video camera.  A
    second surveillance camera sat camouflaged, perched in a bird’s nest near
    the house.  Three large Mastiff dogs were on the property.

[16]

The
    front door of the house was boarded up with an interior steel bar assuring no
    entry.  The side door was steel and sat in a steel frame with a
    dead-bolt.  Steel bars crossed the basement windows.  The ground
    floor windows were boarded or barred.  Surveillance cameras lined the
    interior of the house.  The video feed for the surveillance cameras ran to
    monitors on a shelf in the appellant’s master bedroom on the second floor
    of the house.  There was also a sensor alert to advise the appellant if
    anyone approached the door at night.

(iii)

The Offences

[17]

The
    appellant pled guilty to three counts of trafficking cocaine and one count of
    possession of cocaine for the purposes of trafficking contrary to ss. 5(1) and
    (2) of the
CDSA
.  The Crown and the defence tendered an agreed
    statement of facts.  It described three cocaine transactions involving
    one, four, and ten ounce purchases from the appellant by an undercover
    officer.  All took place at the house on the property.  The first
    transaction occurred in early October 2007.

[18]

On
    October 10, 2007, the undercover officer attended at the property.  The
    appellant’s wife, Ms. Witkowski, met the officer at the end of the gated
    driveway and granted him access to the property.  He was invited into the
    house and had a conversation with the appellant, Ms. Witkowski, and the
    nanny.  The appellant and the officer discussed future cocaine
    transactions and price.  The appellant told the nanny not to let anyone
    into the house.

[19]

On
    October 17, 2007, the appellant and the officer met at a Tim Horton’s
    restaurant in Peterborough and the officer ordered two ounces of cocaine. 
    The appellant told the officer to come to his residence in two hours.  The
    officer attended at the property.  The appellant’s daughter, Cherie,
    met him in the driveway, escorted him into the house, and brought him into the
    living room where the appellant was seated on a couch with weighing scales and
    powdered cocaine on a table in front of him.  The officer indicated that
    he felt nervous about transporting the cocaine.  The appellant offered his
    daughter Cherie as a means of transporting the cocaine and his daughter
    expressed her willingness to assist. The appellant then sold one ounce of
    cocaine to the officer for $1,400.

[20]

On
    October 25, 2007, the officer called the appellant and subsequently attended at
    the property.  Ms. Witkowski again met the officer at the end of the gated
    driveway.  She unlocked the gate and escorted him into the house where he
    discussed how to place an order of cocaine with the appellant using a code.

[21]

On
    October 26, 2007, the two men met at the officer’s apartment. 
    However, the appellant did not bring the four ounces of cocaine that the
    officer requested.  The appellant told the officer to attend at the
    residence to pick up the cocaine.  The officer did so and was brought into
    the living room area.  Ms. Witkowski was present.  The appellant had
    a white plastic bag in hand and advised the officer that it was a newly opened
    “key” referring to a kilogram of cocaine.  The officer bought four
    ounces of cocaine from the appellant for $5,200.  Ms. Witkowski assisted
    by obtaining extra baggies and scales and by counting the money.

[22]

On
    October 29, 2007, the officer called the appellant at his residence and the
    next day they met at the officer’s apartment.  The officer indicated
    that he needed to purchase more cocaine and the appellant advised that he
    normally had a stack of cocaine on hand.

[23]

The
    third transaction took place on November 9, 2007.  On this occasion, both
    Ms. Witkowski and Cherie were present.  The appellant sat behind the
    coffee table in the living room.  Using a digital scale, he weighed ten
    baggies of cocaine.  Ms. Witkowski counted the $13,000 paid by the officer
    for ten ounces of cocaine and Cherie stared out the window and relayed
    descriptions of vehicles driving by the residence.

[24]

On
    March 26, 2008, the appellant was arrested along with Ms. Witkowski, Cherie, his
    son Robert, and the nanny.  The police found cash in the master bedroom
    under the mattress and in a safe in the hallway.  In total, it amounted to
    $2,265 and US$260.

[25]

The
    agreed statement of facts also described the discovery of 30 clear sandwich
    baggies each containing between 21.4 grams and 29.4 grams of cocaine
    (consistent with individual quantities amounting to approximately one ounce). 
    In total, the baggies weighed 832.8 grams.  The baggies were hidden in the
    main floor front foyer wall.  They had packaging that was virtually
    identical to that used for the ten ounce sale that comprised the third
    transaction.  The cocaine was found in a hollowed-out cache that was
    covered with wallpaper and situated 15 to 20 feet above the ground.

[26]

On
    March 26, 2008, Justice O’Marra of the Superior Court of Justice granted a
    Restraint and Management Order transferring management and control of the
    property to the Crown pursuant to the
CDSA
.

[27]

On
    March 12, 2010, the appellant pled guilty to three counts of trafficking
    cocaine and one count of possession of cocaine for the purpose of
    trafficking.  Nine other charges were withdrawn by the Crown.  The
    appellant and the Crown made a joint submission and tendered the agreed
    statement of facts.  On March 26, 2010, the appellant was sentenced to a
    global custodial sentence of four years’ with credit being given on a two
    for one basis for his two years of pre-trial custody.

(iv)

The Forfeiture Application

[28]

The
    Crown brought an application to forfeit the appellant’s property pursuant
    to the provisions of the
CDSA
.  The application was heard over
    the course of six days.  Although family members who had formerly resided
    at the property and Big Rot received notice of the proceedings, only the
    appellant and his mother participated or expressed any interest in the
    forfeiture application.

Applicable Law

[29]

To
    place this appeal in context, it is helpful to consider both the
CDSA
itself and Supreme Court jurisprudence on the subject of forfeiture.

(i)      Statutory Provisions

[30]

Part
    II of the
CDSA
is entitled “Enforcement” and has three
    subsections, which together comprise the forfeiture regime under the
CDSA
. 
    The first subsection, entitled “Search, Seizure and Detention”,
    authorizes the issuance of warrants for search and seizure of offence-related
    property, controlled substances, and other evidence.  The second
    subsection, entitled “Restraint Orders”, authorizes the issuance of
    restraint orders to prevent others from dealing with, or disposing of, seized
    property other than in accordance with the terms of the order.  It also
    provides for management orders to authorize the Crown to manage seized
    property.  The Restraint and Management orders stay in place until a final
    forfeiture order is made or the property is returned.  The third
    subsection, entitled “Forfeiture of Offence-Related Property”,
    authorizes a court to order forfeiture of the seized property and sets out the
    considerations to be taken into account in arriving at such an order.

[31]

A
    summary of the forfeiture scheme is described in Clayton C. Ruby, Gerald J.
    Chan, and Nader R. Hasan,
Sentencing
, 8th ed. (Markham: LexisNexis,
    2012), at pp. 710-711:

Forfeiture of property is mandatory under section 490.1(1) of
    the
Criminal Code
or section
    16(1) of the
CDSA
if the Crown
    discharges its onus of establishing on a balance of probabilities that the
    property is offence-related property and that the offence was committed in
    relation to that property.  The general principles and objectives of
    sentencing set out in part XXIII of the
Criminal
    Code
are not applicable in determining whether to make a forfeiture
    order.  The statutory scheme governing forfeiture orders and relief from
    them constitutes a “complete code”.

Only two types of offence-related property may be safe from
    forfeiture from the Crown under the
CDSA
:
    dwelling houses (section 19.1(4) of the
CDSA
)
    and real property for which the court is satisfied that the impact of
    forfeiture would be disproportionate (section 19.1(3) of the
CDSA).
[Footnotes omitted.]

[32]

Subsection
    19(3) permits the court to return property to an innocent third party who is
    the lawful owner or lawfully entitled to possession of all or part of the
    property.  Section 20 also offers relief to innocent third parties, such
    as mortgagees, who claim an interest in the property.  Section 20 is the
    only forfeiture provision that expressly refers to value under the
    “Enforcement” section of the
CDSA
.

[33]

The
    statutory provisions that are applicable to this appeal are ss. 16(1) and 19.1
    of the
CDSA.
Subsection 16(1) states:

16.
(1) Subject to sections 18 to 19.1,
    where a person is convicted of a designated substance offence and, on
    application of the Attorney General, the court is satisfied, on a balance of
    probabilities, that any property is offence-related property and that the
    offence was committed in relation to that property, the court shall

(
a
) in the case of a substance included in
    Schedule VI, order that the substance be forfeited to Her Majesty in right
    of Canada and disposed of by the Minister as the Minister thinks fit; and

(
b
) in the case of any other offence-related
    property,

(i) where the prosecution of
    the offence was commenced at the instance of the government of a province and
    conducted by or on behalf of that government, order that the property be
    forfeited to Her Majesty in right of that province and disposed of by the
    Attorney General or Solicitor General of that province in accordance with the
    law, and

(ii) in any other case, order
    that the property be forfeited to Her Majesty in right of Canada and disposed
    of by such member of the Queen’s Privy Council for Canada as may be
    designated for the purposes of this subparagraph in accordance with the law.

[34]

In
    this case, the two criteria in s. 16(1) are clearly met: the property was
    offence-related and the offences were committed in relation to that property.

[35]

The
    issues on this appeal turn on s. 19.1, and in particular, s. 19.1(3) of the
CDSA
. 
    Section 19.1 states:

19.1

(1) Where
    all or part of offence-related property that would otherwise be forfeited under
    subsection 16(1) or 17(2) is a dwelling-house, before making an order of
    forfeiture, a court shall require notice in accordance with subsection (2)
    to be given to, and may hear, any person who resides in the dwelling-house and
    is a member of the immediate family of the person charged with or convicted of
    the indictable offence under this Act in relation to which the property would
    be forfeited.

(2) A notice shall

(
a
) be given or
    served in the manner that the court directs or that may be specified in the
    rules of the court;

(
b
) be of any
    duration that the court considers reasonable or that may be specified in the
    rules of the court; and

(
c
) set out the
    offence charged and a description of the property.

(3) Subject to an order made under subsection 19(3),
    if a court is satisfied that the impact of an order of forfeiture made under
    subsection 16(1) or 17(2) in respect of real property would be
    disproportionate to the nature and gravity of the offence, the circumstances
    surrounding the commission of the offence and the criminal record, if any, of
    the person charged with or convicted of the offence, as the case may be, it may
    decide not to order the forfeiture of the property or part of the property and
    may revoke any restraint order made in respect of that property or part.

(4) Where all or part of the property that would otherwise
    be forfeited under subsection 16(1) or 17(2) is a dwelling-house, when
    making a decision under subsection (3), the court shall also consider

(
a
) the impact of an
    order of forfeiture on any member of the immediate family of the person charged
    with or convicted of the offence, if the dwelling-house was the member’s
    principal residence at the time the charge was laid and continues to be the
    member’s principal residence; and

(
b
) whether the
    member referred to in paragraph (
a
) appears innocent of any
    complicity in the offence or of any collusion in relation to the offence.

[36]

Offence-related
    property is broadly defined in s. 2(1) of the
CDSA
to include:

any property, within or outside Canada,

(
a
) by means of or in respect of which a designated
    substance offence is committed,

(
b
) that is used in any manner in connection with the
    commission of a designated substance offence, or

(
c
) that is intended for use for the purpose of committing
    a designated substance offence;

[37]

Commission
    of a designated substance offence includes trafficking in cocaine and
    possession of cocaine for the purpose of trafficking.

(ii)     Supreme Court of Canada
    Jurisprudence

[38]

In
    2009, the Supreme Court of Canada released a trilogy of cases on the forfeiture
    of offence-related property pursuant to s. 19.1(3) of the
CDSA
:
R.
    v.

Craig
, 2009 SCC 23, [2009] 1 S.C.R. 762;
R. v. Nguyen
,
2009 SCC 25, [2009] 1 S.C.R. 826; and
R.
    v. Ouellette
, 2009 SCC 24, [2009] 1 S.C.R. 818.

[39]

In
Craig
, the majority opinion was written by Abella J.  She held,
    at para. 48, that the “forfeiture factors found in s. 19.1(3) … should
    … be seen to constitute a complete code for deciding whether, and to what
    extent, a forfeiture order should be made”.  These factors, which
    she collectively called the “proportionality test”, allow a court to
    tailor the amount of property to be forfeited in a way that takes into account
    the relative weight of the listed factors.  In addition, forfeiture is to be
    treated as an inquiry distinct from sentencing.  At paras. 56-60, Abella
    J. provided principles to guide lower courts on the application of the
    three-part proportionality test:

What, then, should a judge consider under s. 19.1(3)?  The
    nature and gravity of the offence could include the character and quantity of
    the substance involved, the level of sophistication of the crime and the extent
    to which the commercial production or distribution of drugs was involved.

The second factor, the circumstances surrounding the commission
    of the offence, might include consideration of the offender’s role in the
    commission of the offence, the nature of the property and the manner in which
    it was used in the offence, risks to the security or safety of the community,
    whether the property was used in a manner that detrimentally affected its
    legitimate use and enjoyment, whether the property was fortified or otherwise
    adapted to accommodate the grow operation, the extent of the offender’s
    involvement in organized crime and whether the property itself was held by a
    criminal organization.

The criminal record of the offender is self-explanatory. 
    It will be of particular relevance if the prior offences were drug
    related.

[40]

Abella
    J. determined that a judge has discretion to order no forfeiture, partial
    forfeiture, or full forfeiture of offence-related real property.  She
    provided examples at para. 59:

Full forfeiture may be anticipated, for example, in the case of
    a fortified property purchased for criminal purposes and solely dedicated to
    the commercial production and distribution of illegal substances, perhaps with
    a connection to organized crime.  On the other hand, one might decline to
    order forfeiture in the case of an individual with no criminal record and no
    connection to organized crime who grows very little marihuana in her
    home.  Each situation will be subject to a judge’s appreciation of
    how the s. 19.1(3) factors should be applied in the particular circumstances,
    which, as previously stated, may result in no, partial or full forfeiture.

[41]

She
    noted that while the forfeiture scheme is not aimed strictly at defeating
    organized crime, involvement in organized crime is a relevant factor in
    applying the proportionality test under s. 19.1(3).

[42]

McLachlin
    C.J. and Rothstein J., concurring in part, were of the view that partial
    forfeiture was unavailable under the
CDSA
’s forfeiture regime.
    Justices Fish, dissenting in part, and Lebel, concurring in part, stated that
    forfeiture should not be treated as an inquiry distinct from sentencing.

[43]

In
Nguyen
, the Supreme Court was unanimous that full forfeiture was
    justified.  The marijuana grow operation was moderately sized but
    sophisticated; there was some evidence of fortification; the house was likely
    bought for the sole purpose of growing marijuana; and, while an 18 year old
    daughter resided in the house, the rest of the family lived elsewhere. 
    The two offenders, a couple, did not have criminal records nor any ties to
    organized crime.

[44]

In
Ouellette
, the Supreme Court again split, with the majority upholding
    the Quebec Court of Appeal’s 50 per cent forfeiture order.  In that
    case, the offender lived on the property which was used for a marijuana grow
    operation.  His criminal record was limited to an impaired driving conviction,
    which was irrelevant to the proportionality analysis.  A gun and a
    makeshift surveillance system were found on the property.  The dissent
    would have reinstated the trial judge’s order of full forfeiture based on
    its holding in
Craig
that partial forfeiture was unavailable as a
    matter of law.

(iii)    The Applicable
    Test

[45]

Based on this jurisprudence, the test under s. 19.1(3) of the
CDSA
may be described as follows:

1)

Would the impact of a full forfeiture order be disproportionate, having
    regard to the three statutory factors:

i)the nature
    and gravity of the offence;

ii)

the circumstances surrounding the commission of the offence; and

iii)

the
    criminal record of the offender?

2)

If all or part of the property is a dwelling house, consideration must
    be given to the provisions of s. 19.1(4)(a) and (b).

3)

If
    the impact of a full forfeiture order would be disproportionate, should either
    no or partial forfeiture be ordered?

The Application Judge’s Decision

(i)      Section 16(1) of the
CDSA

[46]

In
    his reasons, the application judge concluded that there was no real issue that
    the property was offence-related property and that the offences were committed
    in relation to that property, as contemplated by s. 16(1) of the
CDSA
. 
    The entirety of the property was fortified and the entirety of the property
    facilitated the commission of drug offences.

(ii)     Proportionality
    Analysis

[47]

The
    application judge then turned to the proportionality analysis contemplated by
    s. 19.1(3) of the
CDSA
.  He acknowledged that a judge could order
    full, partial or no forfeiture and that he had to consider whether the impact
    of a forfeiture order would be disproportionate to: the nature and gravity of
    the offence; the circumstances surrounding the commission of the offence; and
    the appellant’s criminal record.

[48]

The
    application judge noted that the appellant’s statements on the wiretaps
    differed substantially from the evidence he gave on the forfeiture
    application.  He rejected the evidence of the appellant that he was not
    involved in the sale of drugs or in organized crime and concluded that the
    wiretaps represented a more accurate description of the appellant’s
    activities on the property and his lifestyle in organized crime.   He
    found that the appellant’s description of the security modifications on
    the wiretaps accurately described the real motivation for the enhanced security
    measures.  He found that they were to avoid detection by the police and the
    appellant’s unfriendly rivals in the drug trade.

[49]

Of
    the enumerated factors in s. 19.1(3), he first considered the nature and
    gravity of the offences and noted that:

-

the
    appellant trafficked multiple ounces of Grade A cocaine straight from the key,
    that is, from the kilogram or brick of cocaine;

-

he
    always had a stock of cocaine on hand;

-

the
    police found 30 pre-packaged bags of cocaine ready for sale hidden in the wall
    of the appellant’s house;

-

the
    appellant directed the officer to attend at the property each time the
    appellant sold cocaine to him;

-

the
    property was fortified and barricaded;

-

the
    appellant was at the top of the Peterborough drug hierarchy and connected to
    organized crime; and

-

much
    harm was done to the community as a result of trafficking in cocaine.

[50]

The
    application judge then addressed the next s. 19.1(3) factor, the circumstances
    surrounding the commission of the offences.  He found that the appellant
    was the head and directing mind of the family criminal organization operating
    out of the property.  He stated that the appellant had his wife assist by
    fetching extra baggies and scales and by counting the officer’s money. 
    The appellant also had his daughter stand watch on one occasion and also
    volunteered her to the officer as a means of transporting the cocaine on another. 
    The application judge found that the appellant maintained a stock of cocaine
    and was an established commercial distributor of cocaine at the top of the drug
    hierarchy in Peterborough.  He also found that the property was a
    fortified drug property.  At the time of the offences the appellant was
    actively making efforts to resurrect the Bandidos in Ontario.  A loaded
    restricted firearm was found on the property after the appellant’s
    arrest.

[51]

The
    application judge also described more fully the harm and human suffering caused
    by the appellant’s drug trade and criminal activities conducted from the
    property.  This included the threat of violence and crime, and the direct
    harm caused to a cocaine user and the community at large.

[52]

The
    application judge then considered the third s. 19.1(3) factor, the
    appellant’s criminal record.  Apart from the four recent
    convictions, it consisted of 14 convictions.  They included crimes of
    violence, forcible entry, extortion, assault with a weapon, crimes of
    dishonesty, obstruct justice, fraud, perjury, and three drug related
    offences.  The appellant had twice been convicted of possession of a
    narcotic for the purpose of trafficking.  He received a three year penitentiary
    sentence for one of those offences.

[53]

Next,
    the application judge addressed s. 19.1(4) of the
CDSA
, that is, the
    impact that a forfeiture order would have on family members of the appellant who
    resided at the house at the time of the offences and who continued to reside
    there.  He noted that the subsection mandated consideration of whether the
    family members appeared to be innocent of complicity or collusion.

[54]

The
    application judge determined that s. 19.1(4) had little relevance to the proportionality
    analysis in this case.  There was no displacement of the family as a
    result of the Restraint and Management Order.  The appellant’s two
    young children resided in Niagara with Ms. Witkowski, who had custody of them. 
    The appellant’s adult children were convicted offenders and neither they
    nor Ms. Witkowski had expressed any interest in the property.  None
    participated in the forfeiture proceedings.

[55]

The
    application judge noted the draconian effect of a forfeiture order in relation
    to real property but was satisfied on a balance of probabilities that a full
    forfeiture order would not have a disproportionate impact.

[56]

The
    application judge determined that the value of the property subject to
    forfeiture should not be over-emphasized, determinative, or decisive.  He
    observed that the main focus of the forfeiture inquiry is on the property
    itself and its role in past and future crime.  That said, if a value were
    to be placed on the property, he preferred the evidence of value of Ms. Salt, a
    real estate appraiser called by the Crown, to that of Mr. McCullough, a
    licensed real estate agent who was called by the defence.

[57]

Ms.
    Salt had testified that the property was on a flood plain and was 80 to 90 per
    cent water logged.  She stated that the property was under the
    jurisdiction of the Otonabee Region Conservation Authority (“ORCA”)
    and therefore required a permit for construction or repairs.  Based on her
    conversations with ORCA and the City of Peterborough, she concluded that they
    would not approve the requisite permits to rebuild the house.  Even if she
    had not had such discussions, her opinion was that, given its flood plain
    location, the house did not add value.  She appraised the property as
    having a value of $170,000 as of April 2008 and $229,500 as of October
    2011.

[58]

The
    application judge stated that he had real concerns about the evidence of Mr.
    McCullough.  Using a comparative market approach, but with no comparable
    sales, he valued the land at $500,000, and the house at $250,000 for a total
    value of $750,000.  Mr. McCullough was unaware of the City’s order
    prohibiting occupancy and of an unsafe building order.  These orders had
    resulted from improper building techniques, non-compliant construction
    conducted after required inspections, and use and lack of maintenance. 
    While Mr. McCullough agreed that the fact of the orders would affect his
    opinion of value, he was unable to assign a revised value without further
    study.

[59]

As
    for any damage to the property, in March 2008, the Seized Property Management
    Directorate (“SPMD”) was appointed to manage and control the
    property pursuant to a court order.  Any damage that may have been
    occasioned to the property by the police or SPMD was both judicially authorized
    and reasonable in the circumstances.  As of March 2012, SPMD had spent in
    excess of $150,000 to maintain and secure the property since March 2008. 
    The application judge stated that: “[A]ny remaining damages complained of
    such as holes in the wall and other broken items are relatively minor and cosmetic
    especially in the context of a residence constructed using structurally unsafe
    building practices in the midst of a flood plain.”

[60]

Furthermore,
    the appellant had never sought to vary or challenge the order; the property was
    clearly offence-related and forfeiture was mandated unless the proportionality
    assessment was satisfied.  The application judge observed that the circumstances
    of the offender are excluded from that analysis and any prejudice occasioned by
    the Restraint and Management Order should not be considered to be part of the
    proportionality assessment.

(iii)    Emmie
    Pammett’s Interest in the Property

[61]

Lastly, the application judge found that Emmie Pammett was firmly in the
    control of her son, the appellant, and she admitted that the Big Rot mortgage
    was a fiction.  She was complicit in the drug dealing that occurred on the
    property in that she was wilfully blind to the appellant’s unlawful
    activities and facilitated those activities.  Alternatively, she was his
    agent.  The application judge declined to exercise his discretion to
    exempt her from the forfeiture order.

Grounds of Appeal

(a)     Emmie Pammett

[62]

Originally,
    the appellant and Emmie Pammett took the position that the application judge
    had erred in awarding full forfeiture to the Crown given Emmie Pammett’s
    interest in the property.

[63]

Emmie
    Pammett had a life interest in the property.  She died in August 2013 and
    the issue relating to this interest is therefore moot.  In any event, her
    appeal was abandoned.

(b)     Full Forfeiture Order

[64]

As
    mentioned, the appellant submits that the application judge erred in imposing a
    full forfeiture order and relies on three arguments in support of his
    position.

Analysis

(i)      Characterization of Property

[65]

The
    appellant submits that the application judge mischaracterized the property as a
    fortified drug property or compound for the purposes of making a full
    forfeiture order.  He argues that there was nothing nefarious about the
    characteristics of the property: it was purchased for use as a residence and
    had been used for that purpose since 1989.  Furthermore, there was limited
    evidence linking the property to the distribution of illegal substances.

[66]

I
    disagree.

[67]

It
    was open to the application judge to find that the property was a “fortified
    drug property”
[1]
given the evidence that included: six-foot high fencing, a steel gate, video
    cameras and monitors, boarded and barred windows and doors, steel bars, and
    Mastiff dogs.  Additionally, the appellant’s admissions, his and his
    family members’ conduct in the cocaine transactions, and the subsequent
    discovery of an unregistered gun on the property all supported the application
    judge’s finding.  These facts were unlike those in
R. v.
    Baldasaro
, 2009 ONCA 676, 265 O.A.C. 75, which involved marijuana sales
    confined to one floor of a property that included a personal residence and
    where there was no evidence of any connection to organized crime.

[68]

In
    addition, all of the trafficking transactions took place at the property and 30
    pre-packaged baggies of cocaine were found hidden in the upper wall of the
    front hall foyer of the house.

[69]

In
    citing
R. v.

Sundstrom
, 2013 BCCA 244, 338 B.C.A.C. 202, the
    appellant suggests that a property purchased and used as a family home cannot
    be subject to full forfeiture.  This is incorrect.  Parliament
    expressly recognized that all or part of property that would otherwise be
    forfeited could be a dwelling-house and provided for this possibility in s.
    19.1(4).  Thus, the fact that a property was purchased or used as a home
    does not preclude an order of full forfeiture.

[70]

Based
    on the totality of the evidence, it was open to the application judge to make
    the finding he did.

[71]

Moreover,
    the proportionality analysis is highly contextual and other factors weighed in
    favour of a full forfeiture order.  These included the appellant’s
    role in organized crime, his criminal record, his trafficking of cocaine, and
    the ensuing endangerment to the safety and security of the Peterborough
    community.

[72]

As
    held in
R. v. Tremblay
, 2014 QCCA 690, at para. 384, absent an error in
    principle, the application judge is entitled to deference in conducting the
    proportionality analysis.

[73]

I
    would not give effect to this ground of appeal.

(ii)     Valuation
    Evidence

[74]

The appellant submits that the application judge erred in placing
    limited emphasis on the valuation evidence and in relying on the evidence of
    Ms. Salt.

[75]

The
    Crown submits that on an application for full forfeiture, value is an irrelevant
    factor.  Subsections 19.1(3) and (4) of the
CDSA
do not list
    value as a consideration to determine whether full forfeiture is
    proportionate.  Neither does the Supreme Court of Canada’s
    jurisprudence, including
Craig
, which describes s. 19.1(3) as
    constituting a complete code to decide whether and to what extent a forfeiture
    order should be made.  In the alternative, the Crown submits that in any
    event, the application judge did not err in his treatment of the evidence and
    in preferring Ms. Salt’s evidence over Mr. McCullough’s.

[76]

For
    the purposes of this appeal, the relevance of value need not be decided.

[77]

The
    application judge determined that value was neither determinative nor decisive but
    that if a value was to be placed on the property, it was closer to Ms.
    Salt’s value than Mr. McCullough’s.  Ms. Salt’s
    evaluation was based on land value alone and she disregarded the residence. The
    foundation for her opinion of value was the residence’s location on the
    flood plain.  The residence was built on water logged property and, as
    found by the application judge, was not habitable.  The application judge
    also had concerns with Mr. McCullough’s evidence. Even though his opinion
    was based on a comparative market analysis, Mr. McCullough had failed to find
    any comparable sales.  He also was unaware of the unsafe building order
    and the City’s order prohibiting occupancy.  The application judge considered
    Ms. Salt’s evidence to be more persuasive. On the record, it was open to
    him to reach that conclusion.  I see no error in either his analysis or his
    findings in this regard.

(iii)    Damage Caused to the Property

[78]

Given
    that Ms. Salt’s opinion of value was based on land value alone, no
    prejudice was caused to the appellant from any damage caused to the property.   It
    will await another case to determine whether the Minister should be held
    responsible for any decrease in value of property under his or her care
    pursuant to a Restraint and Management Order under the
Seized Property
    Management Act
, S.C. 1993, c. 37
.

Disposition

[79]

The
    appellant has not demonstrated that the application judge erred in his
    proportionality analysis or in concluding that full forfeiture was
    appropriate.  I would dismiss the appeal.

Released:

“JAN 14 2015”                                    “S.E.
    Pepall J.A.”

“JL”                                                    “I
    agree John Laskin J.A.”

“I
    agree G. Pardu J.A.”





[1]
The application judge did not refer to the property as a “fortified drug
    compound” as stated by the appellant.


